Citation Nr: 1218709	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a stomach infection.  

(The issues of whether new and material evidence has been received to open a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected conditions; and entitlement to service connection for right knee, left knee, bilateral pes planus and eye disorders are the subject of a separate decision.)

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1977 to June 1980, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard and Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at a Travel Board hearing in November 2008.  A transcript that hearing is of record.  

The claim was remanded in January 2009 and March 2011 for further development.  Unfortunately, some of the requested development has yet to be completed.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the March 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide notice to the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) that informed him of the evidence necessary substantiate his claim for service connection on the merits.  While the AOJ provided the Veteran a VCAA notice letter in June 2011, this letter erroneously informed the Veteran that he must submit new and material evidence in order to reopen his claim for service connection.  Such must be remedied on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, in July 2011 the Veteran submitted a release for treatment records relevant to his claim, including a VA emergency room visit in July 2011 and treatment over the past four years from private physician G.C.  On remand, these records should be obtained.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter to his current address of record regarding his claim for service connection for residuals of a stomach infection on a direct basis.  As the previously-denied claim on this matter has been reopened, the letter should not inform the Veteran of the evidentiary requirements for new and material evidence.

2.  Obtain and associate with the claims folder outstanding VA medical records from the VA Medical Center in Muskogee, Oklahoma dated from April 2010, to include the report of a July 2011 emergency room visit. 

All attempts to secure those records must be documented in the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After securing any necessary authorization from the Veteran, obtain and associate with the claims folder any records from G.C., M.D., relating to treatment for residuals of a stomach infection dated from 2007 to the present.  
All records/responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Then, readjudicate the claim.  If the claim remains denied, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


